DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: “is disclosed” in line 2 is implied; “may have” in line 3 should be --has--, --includes--, etc., i.e., a positive recitation of the elements making up the device, not what may be included—see (1), above, “if a machine or apparatus, its organization and operation”; and, the entire last sentence, lines 4-8, refers to purported merits or speculative applications of the device, which is improper.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the weapon system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Though "a direct fire weapon system" is recited in lines 2-3, the recitation in which such is found, "a first end configured to be coupled to a direct fire weapon system," is a limitation regarding the first end but does not positively require a direct fire weapon system in the claim.  Suggested are: --a first end configured to couple and coupled to a direct fire weapon system--; otherwise properly introducing such (e.g., claim 16, line 2); or, replacing "the" with --a--, for the second instance.
Claim 1 further recites "the coupling" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Similarly to above, "configured to be coupled" does not positively require coupling in the claim.
Claim 1 further recites "in a rearward direction" in line 5.  It is unclear what this is in reference to, i.e., no other directionality is required by the claim.  Specifically, though reciting "in a rearward direction therefrom," presumably, from a weapon system, there is nothing in the claim to ascertain which direction is rearward compared to the system.
Claim 2 recites the limitation "the weapon system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 similarly recites "the weapon system" in line 5.
Claim 10 similarly recites "the weapon system" in lines 5-6.
Claim 16 similarly recites "in a rearward direction" in lines 4-5.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0159831 to LaFrance et al. (“LaFrance”).
Re: claims 1-2, LaFrance discloses the claimed invention including a direct fire weapon system training and firing aid, comprising: an elongate arm 206 (the 400 embodiment, e.g., Figs. 31-46D), wherein the arm comprises a first end (that end including base 404) configured to be coupled to a direct fire weapon system 402 (disclosed as including the M134, ¶ [0113]) without modification of the weapon system (LaFrance discloses using yoke 406, ¶¶ [0116]-[0117], see, e.g., Figs. 46A-46D) for accommodating the coupling thereto, and an opposed distal end (exemplified by callouts 208/210, e.g., Fig. 31) configured to extend in a rearward direction from the weapon system (see below).
In view of the 112(b) rejection above, the arm can be broadly yet reasonably construed as extending in a rearward direction, e.g., to the left in, e.g., Fig. 46B, which suffices to meet the limitation.  Furthermore, because the M134 is used with helicopters (with the nomenclature GAU-17/A for the US Air Force) and because those platforms require movement to aim the system, the arm can be broadly yet reasonably construed as extending in a rearward direction at least occasionally, which also suffices to meet the limitation.
Re: claim 3, LaFrance further discloses wherein the M134 externally-powered direct fire weapon system is coupled to a weapon mount 407, ¶ [0115].

Alternatively, claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0263945 to Todd, II, et al. (“Todd”).
Re: claims 1-2, Todd discloses the claimed invention including a direct fire weapon system training and firing aid, comprising: an elongate arm 209, e.g., Figs. 2A-2F, wherein the arm comprises a first end (that end connected by pin 210) configured to be coupled to a direct fire weapon system 402 (disclosed as including the M134, ¶ [0070]) without modification of the weapon system (Todd discloses using safety sector 203 received in door track 204, id.) for accommodating the coupling thereto, and an opposed distal end (opposite the first end) configured to extend in a rearward direction from the weapon system (either the direction shown in, e.g., Fig. 2E is rearward compared to the firing direction of the weapon shown or the direction shown in, e.g., Fig. 2F is—one of them has to be, which suffices).
Re: claim 3, whether expressly disclosed, the M134 disclosed by Todd is well-known to be coupled to a weapon mount, particularly since the M134 is not designed for simultaneous human portability and utilization, i.e., it must be mounted to something in order to be operable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over LaFrance in view of WO 2017/188904 to Tas et al. (“Tas”).
With respect to LaFrance, should the assertion above regarding mounting the M134 on helicopters fail, Tas discloses a window mounting adapter for M134 minigun type guns, Title, including a vertical arm 18, e.g., Fig. 17, which attaches to an M134 via bushing 18.1 (thus, no modification of the system), which arm 18 is connected to pintle 19, in the same field of endeavor (the ability to train and fire an M134) for the purpose of controlling rotational movement of the gun (see page 6, lines 15-33, of the WO document itself, not the merged text portion, which pages are not numberd, particularly, lines 32-33).
It is asserted that this rotational movement includes and/or results in a rearward direction, at least occasionally.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify LaFrance as taught by Tas in order to control rotational movement of the gun.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 4-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
26-Apr-22